Case: 15-10280   Date Filed: 04/27/2016   Page: 1 of 8


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10280
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cv-01593-ODE



MONICA R. WATTS,

                                                           Plaintiff-Appellant,

                                    versus

FORD MOTOR COMPANY,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (April 27, 2016)



Before HULL, MARCUS and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 15-10280        Date Filed: 04/27/2016       Page: 2 of 8


       Monica Watts, proceeding pro se, appeals the district court’s dismissal of

her lawsuit against Ford Motor Company (“Ford”) alleging employment

discrimination on the basis of race and gender, pursuant to Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., and race, pursuant to

42 U.S.C. § 1981. The district court dismissed the lawsuit with prejudice after

finding that Watts willfully failed to comply with its orders to produce documents

to Ford. Watts now appeals the dismissal. Upon review of the record and

consideration of the parties’ briefs, we affirm. 1

                                                I.

       Following a joint preliminary report and discovery plan, as well as a couple

of discovery extensions jointly requested by the parties, on March 14, 2014 Ford

moved to compel the production of certain documents, including, as relevant here,

Watts’s tax returns since 2005 and documents related to businesses she operated

during and after her employment at Ford. On April 7, the magistrate judge held a

teleconference with the parties and then entered an order granting Ford’s motion to

compel with respect to documents Ford had yet to receive. The magistrate judge

ordered Watts to produce the documents in dispute no later than 20 days after April

7, 2014. On April 17, Watts filed a motion to extend discovery and to stay the case

       1
          Also pending before us is Watts’s motion to stay proceedings, remand this case to the
district court on a limited basis, and grant leave for her to file an amended reply brief after a
ruling from the district court. We deny her motion for the same reasons we affirm the dismissal
of her claims.
                                                2
                  Case: 15-10280        Date Filed: 04/27/2016         Page: 3 of 8


to permit her to find new counsel. In a consent order entered on May 8, the

magistrate judge granted Watts an additional 20 days to comply with the order

granting the motion to compel, requiring her to produce the documents by May 28.

This order notified Watts that her “failure to comply with the Order of this

Court and applicable Local Rules [would] result in a recommendation of

dismissal of [her] case for failure to prosecute pursuant to Local Rule 41.3.”

Order, Doc. 98 at 2 (emphasis in original). 2

      Watts failed to produce the documents by the May 28 deadline. In a status

teleconference on July 2, the magistrate judge denied another motion by Watts to

extend discovery but gave her another chance to produce the documents, this time

by July 15. During the teleconference, the magistrate judge again warned Watts

“no less than three times” that her failure to comply with the court’s order to

produce the documents would result in a recommendation that the district court

dismiss her case. Report and Recommendation at 7, Doc. 111. In her order, the

magistrate judge warned Watts that “[f]ailure to comply may result in a

recommendation that the case be dismissed.” Min. Entry, Doc. 103.

      Watts missed the July 15 deadline as well. On that day, she requested a 21-

day extension of time to produce the documents and moved to reopen discovery.




      2
          “Doc.” refers to the docket entry in the district court record in this case.
                                                   3
                 Case: 15-10280      Date Filed: 04/27/2016      Page: 4 of 8


Ford opposed the motion and moved to dismiss the case as a sanction for Watts’s

repeated failure to comply with the court’s orders.

          On August 18, the magistrate judge held another teleconference and denied

Watts’s motion for an extension of time and to reopen discovery. Watts admitted

she still had yet to comply with the May 8 order to produce documents. The court

cautioned Watts yet again that it would recommend dismissal of her case should

she continue to disobey the court’s orders. Not until August 25, four and a half

months after Ford’s motion to compel was granted, did Watts file a certificate of

service indicating that she had provided some of the responsive documents to

Ford. 3

          In a report and recommendation (“R. & R.”) issued on October 31, the

magistrate judge recommended that the court dismiss Watts’s case with prejudice

pursuant to the court’s Local Rule 41.3A(2) because she “repeatedly disregarded

this Court’s warnings.” R. & R. at 9, Doc. 111. Watts objected to the R. & R., but

she filed her objections more than two weeks past the deadline. The district court

considered Watts’s objections, but adopted the R. & R. in full and dismissed the

case with prejudice. Watts now appeals.




          3
        The certificate of service indicated that she had produced the documents to Ford on
August 19.
                                               4
               Case: 15-10280      Date Filed: 04/27/2016     Page: 5 of 8


                                            II.

       We review for abuse of discretion a district court’s dismissal of an action for

failure to comply with the court’s local rules. World Thrust Films, Inc. v. Int’l

Family Entm’t, Inc., 41 F.3d 1454, 1456 (11th Cir. 1995). “While dismissal is an

extraordinary remedy, dismissal upon disregard of an order, especially where the

litigant has been forewarned, generally is not an abuse of discretion.” Moon v.

Newsome, 863 F.2d 835, 837 (11th Cir. 1989).

                                            III.

       A district court has discretion to adopt local rules, which then have the force

of law. Hollingsworth v. Perry, 558 U.S. 183, 191 (2010). Federal Rule of Civil

Procedure 41(b) authorizes a district court to dismiss an action with prejudice “[i]f

the plaintiff fails . . . to comply with these rules or a court order.” Fed. R. Civ. P.

41(b). We have recognized that Rule 41(b) also permits “a district court . . . to

dismiss actions for failure to comply with local rules.” Kilgo v. Ricks, 983 F.2d

189, 192 (11th Cir. 1993). The Northern District of Georgia local rule on which

the magistrate judge, and by adoption the district judge, relied permits a district

court to dismiss a civil case if the plaintiff, after notice, “fail[s] or refuse[s] to obey

a lawful order of the court in the case.” N.D. Ga. L.R. 41.3(A)(2). Because

dismissal with prejudice is a drastic remedy, a court will impose it as a last resort

“only when: (1) a party engages in a clear pattern of delay or willful contempt


                                             5
              Case: 15-10280      Date Filed: 04/27/2016    Page: 6 of 8


(contumacious conduct); and (2) the district court specifically finds that lesser

sanctions would not suffice.” Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d

1333, 1338 (11th Cir. 2005) (internal quotation marks omitted).

      As to the first prong of the test, the record supports the district court’s

finding that Watts engaged in a clear pattern of delay and willfully failed to obey

court orders. On May 8, 2014, the magistrate judge ordered Watts to produce

certain documents within 20 days. Despite a written warning from the court that

failure to obey the order would result in a recommendation of dismissal under

Local Rule 41.3, Watts failed to produce the documents. During a status

teleconference on July 2, 2014, the magistrate judge ordered Watts to produce the

documents by July 15 and warned her that her case would be dismissed if she

failed to comply with the order. Watts again failed to produce the documents. On

August 18, 2014, the magistrate judge held yet another status teleconference,

during which Watts admitted she still had not complied with the order to produce

documents. Only after the magistrate judge notified Watts that magistrate judge

would be recommending the dismissal of Watts’s complaint for repeated failure to

comply with court orders did Watts indicate in a certificate of service that she had

produced some of the documents. Given these facts, we cannot say that the district




                                           6
                Case: 15-10280       Date Filed: 04/27/2016      Page: 7 of 8


court erred in finding that Watts willfully disobeyed court orders. 4 Moreover, we

reject Watts’s argument that her pro se status excused her failure to comply. See

Moon, 863 F.2d at 837 (“If a pro se litigant ignores a discovery order, he is and

should be subject to sanctions like any other litigant.”).

       As to the second prong of the test, we conclude that the record supports the

district court’s determination that sanctions less severe than dismissal with

prejudice would be inadequate. Although the district court’s order did not state

that no lesser sanction would suffice, the district court adopted the magistrate

judge’s R. & R. in its entirety. The magistrate judge “conclude[d] that Plaintiff has

clearly engaged in a pattern of contempt and that lesser sanctions will not suffice to

persuade the Plaintiff to comply with” the court’s orders because Watts failed to

comply with those orders even after the magistrate judge “bent over backwards” to

give her time to comply. R. & R. at 9, Doc. 111. Moreover, the district court

explicitly considered the lesser sanction of dismissal without prejudice, but

concluded that Watts’s conduct warranted dismissal with prejudice.

       Accordingly, the district court did not abuse its discretion in dismissing

Watts’s case with prejudice.



       4
         We acknowledge that after the August teleconference Watts apparently produced some
documents responsive to the order on the motion to compel. But given her repeated failure to
comply with the order after being warned, we conclude that her incomplete compliance after the
magistrate judge told her of the impending recommendation of dismissal does not render the
finding that she exhibited a clear record of delay or willful contempt clearly erroneous.
                                              7
     Case: 15-10280   Date Filed: 04/27/2016   Page: 8 of 8


AFFIRMED.




                              8